Fourth Court of Appeals
                                San Antonio, Texas
                                      October 24, 2018

                                    No. 04-18-00711-CR

                               Francisco Antonio RAMIREZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2238
                     Honorable Catherine Torres-Stahl, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on October 24, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court